DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

This application repeats a substantial portion of prior Application No. 14/290,873 and 16/050,744, filed May 29, 2014 and July 31, 2018 respectively, and adds and claims additional disclosure not presented in the prior application.  Since this application names an inventor or inventors named in the prior application, it may constitute a continuation-in-part of the prior application.  Should applicant desire to obtain the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.
a.  The applicant may cancel the limitation. These claim limitations were not disclosed in the parent application.  
OR
               The applicant may amend the limitation to be in accordance with the specification of the parent application.
b.  Should the applicant not cancel the claim limitations or amend the limitations as suggested, then the applicant should convert the application to a continuation in part and the new limitations will receive the current application’s filing date of 06/27/2015.  

ii.  The claim limitations would be required to be added to the specification without adding any other new matter.  The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 


Claims 22, 29 and 36 recite “higher strength deblock filter has a longer filter length than the lower strength deblock filter.”  The applicant's specification discloses strong filter and weak filter  as defined in the parent application (paragraphs 0023, 0047, Figure 4).   
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 24-28, 31-35, 38-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of copending Application No. 

Regarding Claim 21 of the Instant Application 
Corresponds to Claim 1 of US 10,708,623 
A decoding method, comprising: 
responsive to coded video data received from a channel, parsing the coded video data into portions representing coded pixel blocks and 

decoding coded data of the pixel blocks in a coding order, wherein, 



prior to a decoding of a next pixel block, performing deblock filtering along a seam between the respective pixel block and an adjacent pixel block that was decoded prior to the decoding of the respective pixel block; wherein the deblock filtering includes: 
determining the seam is not an edge based on a calculation of a smoothness metric of a pixel block comprising data along the seam; 
responsive to the determination that the seam is not an edge, calculating a textureness metric of the respective pixel block; 
responsive to a determination that the calculated textureness metric indicates that the seam is across a texture, applying a lower strength deblock filter for the deblock filtering along the seam; and responsive to a determination that the calculated textureness metric indicates that the seam is not across a texture, applying a higher strength deblock filter for the deblock filtering along the seam.
A decoding method, comprising:
responsive to coded video data received from a channel, parsing the coded video data into portions representing coded Largest Coding Units (LCUs); and 
decoding coded data of the LCUs in a coding order, wherein the decoding of an LCU includes: decoding coded data of any Coding Units (CUs) contained in the respective LCU; and 
prior to a decoding of a next LCU, performing deblocking filtering along a seam between the respective LCU and an adjacent LCU that was decoded prior to the decoding of the respective LCU; wherein the performing includes: 
determining the seam is not an edge based on a calculation of a smoothness metric of a CU comprising data along the seam; 
responsive to the determination that the seam is not an edge, calculating a textureness metric of the respective LCU;
responsive to a determination that the calculated textureness metric indicates that the seam is across a texture, lowering a deblocking filter strength to be applied for filtering of the seam; and responsive to a determination that the calculated textureness metric indicates that the seam is not across a texture, increasing the deblocking filter strength to be applied for filtering of the seam.  



Claim 24-28, 31-35, and 38-41 the instant application corresponds to the Claims 2-15 of US 10,708,623 respectively.

Claims 21, 23-27, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 8-10 of copending Application No. 10,038,919 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is broader than the claim 4 of the US 10,038,919.


Regarding Claim 1 of the Instant Application
Corresponds to US 10,038,919 Claim 1 and 4
A decoding method, comprising: 
responsive to coded video data received from a channel, parsing the coded video data into portions representing coded pixel blocks and 


decoding coded data of the pixel blocks in a coding order, wherein, 





prior to a decoding of a next pixel block, performing deblock filtering along a seam between the respective pixel block and an adjacent pixel block that was decoded prior to the decoding of the respective pixel block; 
A decoding method, comprising:
responsive to receiving coded video data, partitioning the coded video data into portions representing coded Largest Coding Units (LCUs) together ordered in a raster-scan order;  and
decoding coded data of the LCUs according to the raster-scan order , wherein the decoding of an LCU includes: 
decoding coded data of any Coding Units (CUs) contained in the respective LCU; 
based on the decoding coded data 
of the CUs contained in the respective LCU, determining seam(s) between the respective LCU and a previously-decoded LCU in the raster-scan order;  and wherein the performing includes:
in the raster-scan order of the LCUs, performing deblocking filtering along seams between the decoded CUs contained in the respective LCU and along seam(s) between the respective LCU and the previously-decoded LCU in the raster-scan order. 


wherein the deblock filtering includes: determining the seam is not an edge based on a calculation of a smoothness metric of a pixel block comprising data along the seam; 
responsive to the determination that the seam is not an edge, calculating a textureness metric of the respective pixel block; 
responsive to a determination that the calculated textureness metric indicates that the seam is across a texture, applying a lower strength deblock filter for the deblock filtering along the seam; and 
responsive to a determination that the calculated textureness metric indicates that the seam is not across a texture, applying a higher strength deblock filter for the deblock filtering along the seam.
wherein the performing includes:
calculating a smoothness metric of data along one of the seams;  


responsive to a determination that the one seam is not an edge, calculating a textureness metric of the respective LCU;  
responsive to a determination that the calculated textureness metric indicates that the one seam is across a texture, lowering a deblocking filter strength to be applied for filtering of the one seam;  and 
responsive to a determination that the calculated textureness metric indicates that the one seam is not across a texture, increasing the deblocking filter strength to be applied for filtering of the one seam. 



Claim 23, 24-27 of the instant application corresponds to the Claims 5, 8-10 of US 10,038,919 respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



January 14, 2021